Exhibit 10.1

 

LOGO [g764962g0730145611625.jpg]

June 24, 2019

Thomas A. West

[address]

 

Re:

Employment Terms

Dear Thomas:

Intersect ENT, Inc. (the “Company”) is pleased to offer you the position of
President and Chief Executive Officer. Following your Commencement Date you will
also be appointed to the Company’s Board of Directors as a member.

You will report directly to the Company’s Board of Directors, and you will be
based at our offices located in Menlo Park, California. Of course, subject to
your Good Reason rights described below, the Company may change your position,
duties, and work location from time to time in its discretion.

Your base salary will be $560,000 per year, less payroll deductions and all
required withholdings. You will be paid every other Friday and you will be
eligible for the Company’s standard benefits, including: health, dental, and
vision insurance, paid time off, and holidays (subject to the terms and
conditions of such plans). Details about all our benefit plans are available for
your review.

In addition, you will also be eligible for an annual bonus of 75% of your
eligible annual earnings (base salary paid during the calendar year), less
deductions and required withholdings. Your annual bonus will be determined in
the sole discretion of the Company based upon an evaluation of both your
performance and the Company’s performance, and such other criteria that the
Company deems relevant. Bonuses are earned upon payment. Thus, in order to earn
any such bonus, you must remain employed through the time when bonuses are paid
in the first quarter after the end of the fiscal year to which the bonus
applies. The Company may change compensation and benefits from time to time in
its discretion. As an exempt salaried employee, you will not be eligible for
overtime pay.

Subject to your commencing employment by the Commencement Date (as defined
below), the Company will pay you a sign-on bonus (“Sign-on Bonus”) of
$100,000.00, subject to applicable tax withholdings. The Sign-On Bonus will be
paid no later than the first full payroll cycle after your Commencement Date.
The Sign-On Bonus is being paid to you as an advance for the purpose of covering
your incidental costs and expenses in connection with your relocation to the
Menlo Park area and is the exclusive payment/reimbursement for such matters. If
your employment with the Company ends for any reason within the first twelve
(12) months after the



--------------------------------------------------------------------------------

Thomas A. West

June 24, 2019

Page 2

 

Commencement Date, you will be required to repay a pro-rata amount of the after
tax value of the Sign-on Bonus, based on the number of days you were not
actually employed during such period. You are expected to make the Bay Area your
primary residence within one month of your Commencement Date.

Your base salary, target bonus and Equity Awards will be reviewed in connection
with the Company’s annual compensation review in the first quarter of fiscal
year 2020. Any adjustments in your compensation will be determined in the sole
discretion of the Board of Directors or a committee thereof.

Subject to and following the commencement of your employment the Company’s Board
of Directors (the “Board”), shall grant you the equity awards as described on
Exhibit A attached hereto at the closing sales price of the Company’s Common
Stock as quoted on The Nasdaq Stock Market on the date of grant (the “Equity
Awards”). The Equity Awards will be subject to the terms and conditions of the
Company’s Equity Incentive Plan (the “Plan”) and your grant agreements.

If within one month before or within 12 months after the closing of a Change in
Control (as defined below), your employment is either (A) terminated by the
Company or a successor entity without Cause (defined below)(and not in
connection with death or disability), or (B) terminated by you due to your
resignation for Good Reason (defined below), provided that such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then 100% of the i) then unvested shares subject to
the time based stock options and time based restricted stock units held by you,
and ii) then unvested performance based options where the performance metric or
stock price metric, as applicable, has been achieved shall be fully vested.
Notwithstanding the foregoing, as a pre-condition of the accelerated vesting
referenced in the immediately preceding sentence, you will be required to timely
sign, date and return to the Company (or its successor), and to not subsequently
revoke, a general release of all known and unknown claims in the form provided
to you by the Company.

In addition, you shall receive the Severance Benefits (as defined below) if at
any time your employment is either (i) terminated by the Company or a successor
entity without Cause (defined below) (and not in connection with death or
disability), or (ii) terminated by you due to your resignation for Good Reason
(defined below), provided that such termination constitutes a Separation from
Service” (as defined above).

For purposes of this letter agreement, the following definitions shall apply:

(1) Change in Control. “Change in Control” shall mean the following: (i) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, other than any
such consolidation, merger or reorganization in which the stockholders of the
Company immediately prior to such consolidation, merger or reorganization,
continue to hold a majority of the voting power of the surviving entity (or, if
the surviving entity is a wholly owned subsidiary, its parent) immediately



--------------------------------------------------------------------------------

Thomas A. West

June 24, 2019

Page 3

 

after such consolidation, merger or reorganization; (ii) any transaction or
series of related transactions to which the Company is a party in which in
excess of fifty percent (50%) of the Company’s voting power is transferred;
provided that the foregoing shall not include any transaction or series of
transactions principally for bona fide equity financing purposes in which cash
is received by the Company or indebtedness of the Company is cancelled or
converted or a combination thereof; or (iii) a sale, lease, exclusive license or
other disposition of all or substantially all of the assets of the Company.

(2) Cause. “Cause” shall mean any of the following conduct by you:
(i) embezzlement, misappropriation of corporate funds, or other material acts of
dishonesty; (ii) commission or conviction of any felony, or of any misdemeanor
involving moral turpitude, or entry of a plea of guilty or nolo contendere to
any felony or misdemeanor; (iii) engagement in any activity that you know or
should know could materially harm the business or reputation of the Company;
(iv) material failure to adhere to the Company’s corporate codes, policies or
procedures as in effect from time to time; (v) material violation of any
statutory, contractual, or common law duty or obligation to the Company,
including, without limitation, the duty of loyalty; (vi) repeated failure, in
the reasonable judgment of the Board, to substantially perform your assigned
duties or responsibilities after written notice from the Board describing the
failure(s) in reasonable detail and your failure to cure such failure(s) within
thirty (30) days of receiving such written notice; or (vii) material breach of
the Company’s Employee Confidential Information and Inventions Agreement
executed by you (“Confidential Information Agreement”).

(3) Good Reason. “Good Reason” shall mean any of the following which occurs
without your written consent: (i) a relocation of the office where you are
required to work to a location more than thirty-five (35) miles from the office
where you previously were required to work; (ii) a material decrease in your
base salary (except for salary decreases generally applicable to the Company’s
other executive employees); or (iii) a material reduction in the scope of your
duties or responsibilities, provided, however, that to resign for Good Reason,
you must (1) provide written notice to the Company’s Chief Executive Officer
within 30 days after the first occurrence of the event giving rise to Good
Reason setting forth the basis for your resignation, (2) allow the Company at
least 30 days from receipt of such written notice to cure such event, and (3) if
such event is not reasonably cured within such period, your resignation from all
positions you then hold with the Company is effective not later than 90 days
after the expiration of the cure period.

(4) Severance Benefits. “Severance Benefits” shall mean (i) payment of twelve
(12) months of your base salary, less all applicable withholdings and
deductions, paid over such 12-month period immediately following the Separation
from Service, on the schedule described below (the “Salary Continuation”); (ii)
a lump sum payment equal to your annual target bonus prorated for the number of
days of the then current bonus period worked prior to your Separation from
Service; and (iii) if you timely elect continued coverage under COBRA, twelve
(12) months COBRA reimbursement (with such reimbursement to cease if you become
eligible for health insurance benefits through a new employer). Such Severance
Benefits are conditional



--------------------------------------------------------------------------------

Thomas A. West

June 24, 2019

Page 4

 

upon (a) your continuing to comply with your obligations under your Confidential
Information Agreement during the period of time in which you are receiving the
Severance Benefits; and (b) your delivering to the Company an effective, general
release of claims in favor of the Company in a form acceptable to the Company
within 60 days following your Separation from Service. The Salary Continuation
will be paid in equal installments on the Company’s regular payroll schedule and
will be subject to applicable tax withholdings over the period outlined above
following the date of your Separation from Service; provided, however, that no
payments will be made prior to the 60th day following your Separation from
Service. On the 60th day following your Separation from Service, the Company
will pay you in a lump sum the Salary Continuation and the pro-rated target
bonus payment that you would have received on or prior to such date under the
original schedule but for the delay while waiting for the 60th day in compliance
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”) and the effectiveness of the release, with the balance of the
Salary Continuation being paid as originally scheduled.

As a condition of your employment, you will be required to abide by the
Company’s policies and procedures. You also agree to read, sign and comply with
the Confidential Information Agreement.

In your work for the Company, you will be expected not to make unauthorized use
or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other third party to whom you have an
obligation of confidentiality. Rather, you will be expected to use only that
information generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. By accepting employment with the Company, you are representing to us
that you will be able to perform your duties within the guidelines described in
this paragraph. You represent further that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company in any manner.

Your employment relationship is at-will. Accordingly, you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.

It is intended that all of the benefits and payments under this letter agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A 1(b)(4), 1.409A
1(b)(5) and 1.409A 1(b)(9), and this letter agreement will be construed to the
greatest extent possible as consistent with those provisions. If not so exempt,
this letter agreement (and any definitions hereunder) will be construed in a
manner that complies with Code Section 409A, and incorporates by reference all
required definitions and payment terms. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A 2(b)(2)(iii)), your right to receive any installment payments
under this letter agreement (whether severance payments, reimbursements or
otherwise) will be treated as a right to receive a series of separate payments



--------------------------------------------------------------------------------

Thomas A. West

June 24, 2019

Page 5

 

and, accordingly, each installment payment hereunder will at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary in this letter, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon your Termination of
Services set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then if delayed commencement of any
portion of such payments is required to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Code
Section 409A, the timing of the payments upon your Separation from Service will
be delayed as follows: on the earlier to occur of (i) the date that is six
months and one day after the effective date of your Termination of Services, and
(ii) the date of your death (such earlier date, the “Delayed Initial Payment
Date”), the Company will (A) pay to you a lump sum amount equal to the sum of
the payments upon your Separation from Service that you would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payments had not been delayed pursuant to this paragraph, and (B) commence
paying the balance of the payments in accordance with the applicable payment
schedules set forth above.

This letter, together with your Confidential Information Agreement, forms the
complete and exclusive statement of your agreement with the Company concerning
the subject matter hereof. The terms in this letter agreement supersede any
other representations or agreements made to you by any party, whether oral or
written. The terms of this letter agreement cannot be changed (except with
respect to those changes expressly reserved to the Company’s discretion in this
letter) without a written agreement signed by you and a duly authorized officer
of the Company. This letter agreement is to be governed by the laws of the state
of California without reference to conflicts of law principles. Any action
brought by either party under or in relation to this agreement, including
without limitation to interpret or enforce any provision of this agreement,
shall be brought in, and each party agrees to and does hereby submit to the
jurisdiction and venue of, any state or federal court located in the County of
San Mateo, California. In case any provision contained in this letter agreement
shall, for any reason, be held invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect the other provisions of this
agreement, and such provision will be construed and enforced so as to render it
valid and enforceable consistent with the general intent of the parties insofar
as possible under applicable law. With respect to the enforcement of this
agreement, no waiver of any right hereunder shall be effective unless it is in
writing. For purposes of construction of this agreement, any ambiguity shall not
be construed against either party as the drafter. This letter agreement may be
executed in more than one counterpart, and signatures transmitted via facsimile
shall be deemed equivalent to originals. As required by law, this offer is
subject to satisfactory proof of your identity and right to work in the United
States.

You agree that you have been provided with an opportunity to consult with your
own counsel with respect to this agreement.

Our offer of employment and your start date are contingent upon the successful
completion of a background check.



--------------------------------------------------------------------------------

Thomas A. West

June 24, 2019

Page 6

 

If you wish to accept employment at the Company under the terms described above,
please sign and date this letter agreement and the Confidential Information
Agreement. If you accept our offer, we would like you to start work on a date to
be mutually agreed in writing between you and the Company, which in no event
shall be later than July 22, 2019 (“Commencement Date”).



--------------------------------------------------------------------------------

Thomas A. West

June 24, 2019

Page 7

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

/s/ Kieran T. Gallahue

Kieran T. Gallahue

Executive Chairman of the Board

Understood and Accepted:

 

/s/ Thomas A. West

    6/24/19 Thomas A. West     Date      



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY AWARDS

Proposed total grant value of $7M comprised of:

 

i)

Time based RSUs: $3M grant value vesting annually over 3 years;

 

ii)

Time based stock option: $1M grant value vesting over 4 years per typical
Intersect schedule (cliff vest after 6 months then monthly over 42 months);

 

iii)

Performance-based options: $3M grant value with vesting of options occurring if
30-day trading average stock price achieves the following:

 

  •  

33% if stock price is $32 for 30-day trading average

 

  •  

33% if stock price is $40 for 30-day trading average

 

  •  

33% if stock price is $48 for 30-day trading average

Assuming stock price hurdles are achieved, performance options would cliff-vest
at the end of 3 years

RSU’s, and Stock Option to be fully document upon grant in grant awards

Grant value for equity awards to be calculated based on a thirty day trailing
average of the closing stock price up to the first day of service. (For
illustrative purposes estimated to be $24 in the chart below)

The proposed equity awards have the following projected estimated values at a
$24 grant price

 

Vehicle   

2019 Grant

($24.00 Grant Price)

Value # of Units

     Projected Values at Potential Stock Prices      $32.00      $40.00     
$48.00  

Time-Based RSUs

   $ 3,000,000        125,000      $ 4,000,000      $ 5,000,000      $ 6,000,000
 

Time-Based Options

   $ 1,000,000        89,531      $ 716,248      $ 1,432,497      $ 2,148,745  

Performance-Based Options

              

1st Tranche

   $ 1,000,000        89,531      $ 716,248      $ 1,432,497      $ 2,148,745  

2nd Tranche

   $ 1,000,000        89,531        —        $ 1,432,497      $ 2,148,745  

3rd Tranche

   $ 1,000,000        89,531        —          —        $ 2,148,745     

 

 

       

 

 

    

 

 

    

 

 

 

Total

   $ 7,000,000         $ 5,432,496      $ 9,297,489      $ 14,594,979  